OPINION OF THE COURT
Per Curiam.
On June 12, 1990, the respondent was convicted, upon his plea of guilty in the Supreme Court, New York County, of the *215crime of falsifying business records in the first degree, a class E felony (Penal Law § 175.10). The respondent was sentenced on November 5, 1993, to a conditional discharge for a term of three years, nunc pro tunc to June 12, 1990, and was directed to pay a mandatory surcharge.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Rosenblatt, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, James R. Barnett, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, James R. Barnett is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.